                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

ROSA ACOSTA, et al.,

      Plaintiffs,                                 Case No. 19-cv-10225
                                                  Hon. Matthew F. Leitman
v.

LaCHAMBRE LOUNGE, INC., et al.,

      Defendants.

And

LaCHAMBRE LOUNGE, INC., et al.,

      Third Party Plaintiffs,

v.

KAI BUTLER, et al.

     Third Party Defendants.
__________________________________________________________________/

                          ORDER DISMISSING CASE

      Pursuant to the Rule 41(a)(1)(A)(ii) Stipulation of Dismissal With Prejudice

by the parties, this case is DISMISSED with prejudice.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: August 26, 2019
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 26, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
